Citation Nr: 1546936	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus, prior to July 19, 2011, and a rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970 and from October 1993 to December 1995.  The Veteran also had additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A videoconference hearing before the undersigned was held in March 2011; a transcript of the hearing is of record.

In June 2011, the Board remanded the Veteran's increased rating claim for additional development.  In May 2014, the Board issued a decision denying his claim.  The Veteran appealed, arguing that the Board failed to properly consider and adjudicate a claim of TDIU.  Additionally, he argued that the Board failed to provide sufficient reasons and bases as to why extraschedular consideration was not appropriate for his lumbar spine condition.  In April 2015, pursuant to a Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the Veteran's claim for further action.

The Board notes that in August 2015, the Veteran submitted a written request for additional time to submit medical records from his treating neurosurgeon.  In September 2015, the Veteran submitted these records.  The Board finds that because remand is necessary to provide him with a new VA examination addressing the severity of his low back disability, the Veteran's request for additional time to submit evidence is moot.  The Veteran will be afforded an opportunity to submit additional evidence on remand, and as such, is being afforded all due process under the applicable law.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain further development in connection with the Veteran's increased rating and TDIU claims.  As noted above, the Veteran submitted recent medical records showing ongoing treatment for his lumbar spine disability.  These medical records indicate that his disability may have worsened since his July 2011 VA examination.  A July 2015 report from the Veteran's neurosurgeon and a recent MRI report show significant lumbar spinal stenosis at levels above his previous surgery.  The Veteran's July 2011 VA examination report noted only mild to moderate compression and spondylosis.  As such, the Veteran should be afforded a new VA examination to address the current nature and severity of his service-connected lumbar spine disability and any related symptomatology.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran should also be afforded an opportunity to submit additional medical or lay evidence relevant to his claim that may not be associated with the claims file.  See 38 C.F.R. § 3.159.

Finally, the Board notes that the record before it is incomplete.  A review of the VBMS efolder shows that in June 2013, the RO issued a rating decision grating service connection for type 2 diabetes mellitus (diabetes) and bilateral lower extremity neuropathies.  The June 2013 rating decision references evidence that is not in the current record before the Board, including VA examination reports concerning his now service-connected diabetes and neuropathies.  On remand, this evidence should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and/or private medical records he would like to have considered in connection with his appeal.  Any identified records should be sought.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine, bilateral lower extremity and diabetes symptoms, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file any temporary folder from the Montgomery RO, including all of the evidence listed in the June 2013 rating decision that has not already been associated with the claims file.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability, as well as any related symptoms.

5.  After completing the above development, including any additional development that becomes necessary, readjudicate the issues on appeal, including consideration of whether referral for extraschedular rating is warranted, and entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




